EXHIBIT 10.49

OMNIBUS AMENDMENT TO TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS AWARDS

This Omnibus Amendment to the 2012 Long Term Incentive Plan of C. R. Bard, Inc.
(as Amended and Restated) (the “Plan”) Restricted Stock Units Terms and
Conditions (Performance Vesting) (the “RSU Terms and Conditions”) is effective
as of August 2, 2017 (the “Amendment Date”) and applies to all RSU Terms and
Conditions issued under the Plan.

 

1. The RSU Terms and Conditions are amended, effective as of the Amendment Date,
by adding the following section 16 to the end thereof:

16. Section 409A. Notwithstanding anything herein to the contrary, the RSUs are
intended to comply with, or otherwise be exempt from, Section 409A of the
Internal Revenue Code, as amended (“Section 409A”). The RSUs shall be
administered, interpreted, and construed in a manner consistent with
Section 409A to the extent necessary to avoid the imposition of additional taxes
under Section 409A(a)(1)(B).

Notwithstanding anything herein to the contrary, if you are a “specified
employee” within the meaning of Section 409A, and to the extent all or any part
of the RSUs constitute a “nonqualified deferral of compensation” within the
meaning of Section 409A and does not qualify for an exemption under
Section 409A, any payments under the RSUs due upon a termination of your
employment shall be delayed and paid or provided on the earlier of (a) the first
day of the seventh month following your “separation from service” (as such term
is defined in Section 409A and the regulations and other published guidance
thereunder) for any reason other than death; and (b) the date of your death.

 

2. In all other respects, the provisions of the RSU Terms and Conditions are
hereby ratified and confirmed, and they shall continue in full force and effect.